

115 HR 5440 IH: To require notice from the Secretary of the Treasury in the case of any closure of a Taxpayer Assistance Center.
U.S. House of Representatives
2018-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5440IN THE HOUSE OF REPRESENTATIVESApril 9, 2018Mrs. Handel (for herself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require notice from the Secretary of the Treasury in the case of any closure of a Taxpayer
			 Assistance Center.
	
 1.Notice from IRS regarding closure of taxpayer assistance centersNot later than 90 days before the date that a proposed closure of a Taxpayer Assistance Center would take effect, the Secretary of the Treasury, or the Secretary’s delegate, shall—
 (1)make publicly available (including by non-electronic means) a notice which— (A)identifies the Taxpayer Assistance Center proposed for closure and the date of such proposed closure; and
 (B)identifies the relevant alternative sources of taxpayer assistance which may be utilized by taxpayers affected by such proposed closure; and
 (2)submit to Congress a written report that includes the information included in the notice described in paragraph (1), the reasons for such proposed closure, and such other information as the Secretary may determine appropriate.
			